 In the Matter Of CLARK EQUIPMENT COMPANYandLOCAL 468, INTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA, (UAW-CIO)Case No. 7-B-1694.-Decided April 25, 1944Mr. G. Frank Killeen,of Lansing, Mich.,Mr. George Spatta, Mr.L. L. Lyons, Mr. C. H. KingandMr. Jack Burks,of Buchanan,Mich., for the Company.Mr. Thomas W. FlynnandMr. Harold E. Bullen,of Buchanan,Mich., for the Union.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF, ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed. by Local 468, International Union,United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, (UAW-CIO), herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Clark Equipment Company, Buchanan, Michigan, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Harold A. Crane-field, Trial Examiner.. Said hearing' vas held at Niles, Michigan, onMarch 28, 1944.The Company and the Union appeared and par-ticipated. `All parties were afforded full opportunity to be heard,to examine and, cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGSOF FACTWTHE BUSINESSOF THE COMPANYThe Company is engaged in- various cities in Michigan in the manu-facture of tractors, axle housings, tools, and other articles.We are56 N. L. R.B., No. S.9 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDhere concerned only with the Buchanan, Michigan, plant.During1943 the Company used at this plant materials valued in' excess of$5,000,000;more than 50 percent of which 'was br6u4lit to its,plantfrom sources outside the' State of Michigan, and manufactured fin-ished products about 55 percent of which was shipped to points out-side that State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDLocal 468; International Union, United Automobile, Aircraft andAgricultural Implement Workers of America, (UAW-CIO), affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of, the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company's em-ployees until the Union has been certified by the Board in an appropriate unit.The Company asserts that timekeepers, whom the Union' seeks torepresent, are not employees within the meaning of the Act, of theground that they are "confidential employees," and, further, that theUnion, which also represents the Company's production and main-tenance employees, had agreed not to receive timekeepers into itsmembership.The Company's position in the first respect is amplifiedby its contention that all members of the "office staff" are confidentialemployees, ,and that a "concept" of "office staff versus the factory staffis involved."We disagree.Office and clerical employeesare no lessentitled to exercise rights under the Act than production and mainte-nance-employees.Timekeepers are likewise clearly entitled to exe'r-cise' such rights? 'With reference to'the second ground advanced bythe Company, the record before us, does not supportits assertion thatthe Union has agreed to exclude the timekeepers from its membership?Nothing'before us.bars this investigation of representatives.'iSee e.Corp.,47 N. L.R. B. 1229.See alsoMatter of Packard Motor CarCo., 47 N.L.R B. 932, and cases cited.therein.'The Companyalso arguesthat timekeepers,-possess information' concerningthe Com-pany's operationswhich theycould divulge to others includingthe Company's competitors,to the detrimentof its business operationswe are not persuaded that union membershipof employeesis incompatiblewith -the -full'and-honest performanee of their duties.More-over, the Company through itspower to discipline and discharge,can effectively control itsemployees',conduct inthat respect.We find nomerit to this contention.' CLARK EQUIPMENT COMPANY11'A statement of a Board agent, introduced into evidence at the hear-ing indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate:`'We find that a question affecting commerce-has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of, the Act.1V.THE APPROPRIATE UNITThe Union seeks a unit composed of all timekeepers at the Com-pany'sBuchanan plant,, excluding supervisory employees' andconfidential clerks in the pay-roll department.The Company assertsthat the unit sought by the Union is. inappropriate, mainly on thegrounds which we have found to be without-merit, that they are notemployees under the Act, and that they are "'confidential" employees.The employees whom the Union would include in the unit are ordi-nary full-time timekeepers performing the,usual.,functions of thatclassification of employee.The Union specifically excludes from itsunit confidential clerks in the pay-roll department who have access toconfidential pay-roll information and who compute the pay of ^ indi-vidual employees.We see no reason why a unit of timekeepers would not be appro-priate.5'We find that all full-time timekeepers at the Company's Buchananplant, excluding all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such- action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.-V.THE DETERMINATION OF REPRESENTATIVES 'We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-4The Field Examiner reported that the Union submitted 17 authorization cards, 13 ofWhich bore, apparentlygenuine original signatures of persons appearingon the Company'spay roll of February 2, 1944, which containedthe namesof 19 employeesin the allegedappropriate unit.6While the Company's position in the following respect is not whollyclear, it alsoappears to argue that timekeepers are part of the production categoriesat the plant andshould notbe placed in a separate unit from the production and maintenance employees.As stated' above, the Union is the collectivebargainingrepresentative of all the Company'sproductionand maintenanceemployees. It is willing to representthe timekeepers in eithera separate unit or as part ofthe over-all production and maintenance' unit.We shall forthe present include the timekeepers In a unit apart from the production-and maintenanceemployees.- 12DECISIONSOF NATIONALLABOR RELATIONS BOARDroll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National LaborRelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that,as partof the investigation to ascertain representa-tives for the -purposes of collective bargainingwith Clark EquipmentCompany,Buchanan,Michigan, an election by secret ballot shall 'beconducted'as early as possible,but not laterthan thirty (30) daysfrom the date of this Direction, under the direction and supervisionof theRegionalDirector for the SeventhRegion,acting in this matteras agent forthe National LaborRelationsBoard, and subject to ArticleIII, Sections 10 and 11, 'of said Rules andRegulations, among theemployees in the unit found appropriate in Section. IV, above, whowere employed during the pay roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period becausethey were ill or on vacation or tem-porarily laidoff,'andincluding employees in the armed forces of` theUnited .States who present themselves in person 'at the polls, butexcluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented byLocal 468, International- Union, 'United Automobile,' Aircraft andAgricultural Implement Workers of America, affiliated with the Con-gressof IndustrialOrganizationsfor the purposes of collectivebargaining.0